              Case 3:20-cr-00266-JST Document 86 Filed 09/13/21 Page 1 of 5



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 500-9994
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Michael Rothenberg

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                                Case No.: 3:20-CR-266-JST

12                    Plaintiff,                               DEFENDANT’S MOTION TO STRIKE
                                                               SURPLUSAGE FROM THE
13            v.                                               SUPERSEDING INDICTMENT OR,
                                                               ALTERNATIVELY, FOR A BILL OF
14    MICHAEL ROTHENBERG,                                      PARTICULARS
15                    Defendant.                               Court:          Courtroom 6, 2nd Floor
16                                                             Hearing Date:   October 22, 2021
                                                               Hearing Time:   9:30 a.m.
17

18   TO: STEPHANIE M. HINDS, ACTING UNITED STATES ATTORNEY;
         KYLE F. WALDINGER, ASSISTANT UNITED STATES ATTORNEY; AND
19       NICHOLAS J. WALSH, ASSISTANT UNITED STATES ATTORNEY.
20         PLEASE TAKE NOTICE that Defendant Michael Rothenberg hereby moves this Court to
21   strike surplusage from the superseding indictment or, alternatively, for a bill of particulars. This
22   motion is based upon this notice, accompanying memorandum of points and authorities, Federal
23   Rules of Criminal Procedure 7 and 12, the Fifth and Sixth Amendments to the U.S. Constitution, and
24   all other applicable constitutional, statutory, and case authority, and all evidence and argument that
25   may be presented at the hearing of this motion, to be held on October 22, 2021, at 9:30 a.m. in
26   Courtroom 6 on the 2nd floor of the Oakland Courthouse.
27

28

     DEFENDANT’S MOTION TO STRIKE OR FOR BILL OF PARTICULARS
     United States v. Rothenberg, 3:20-CR-266-JST
              Case 3:20-cr-00266-JST Document 86 Filed 09/13/21 Page 2 of 5



 1                                             INTRODUCTION
 2         Mr. Rothenberg is charged in an expansive 23 counts superseding indictment with bank fraud,
 3   false statements to a financial institution, wire fraud and money laundering. As detailed below,
 4   because the superseding indictment contains numerous unidentified “aiders and abettors” and
 5   “investors,” it fails to provide him with sufficient notice of the charges. This surplusage must
 6   therefore be stricken from the indictment or, alternatively, a bill of particulars ordered so Mr.
 7   Rothenberg can defend himself from these allegations in the indictment.
 8                                         STATEMENT OF FACTS
 9         On August 20, 2020, a 23-count superseding indictment was filed charging Mr. Rothenberg
10   with a variety of crimes stemming from five different alleged fraudulent “schemes” in connection
11   with his management of Rothenberg Ventures Management Company, LLC (“RVMC”), a venture
12   capital fund. More specifically, the five alleged “schemes” are (1) a 2014 scheme to defraud Silicon
13   Valley Bank (“SVB”) (counts 1-2); (2) a 2015 scheme to defraud SVB (counts 3-4); (3) a 2015
14   scheme to defraud “P LLC” (counts 5-7) plus money laundering connected to that scheme (counts 8-
15   11); (4) a scheme to defraud investors concerning shares of a software company (counts 12-15); and
16   (5) a scheme to defraud Rothenberg Ventures 2015 Fund, LLC (“2015 Fund”), “multiple related
17   funds named Rothenberg Ventures 2016 Fund, LP, Rothenberg Ventures 2016 Feeder Fund, LP, and
18   Rothenberg Ventures 2016 Accredited Fund, LP (collectively the “2016 Fund”),” and “certain
19   investors” (counts 16-23). See SI ¶ 3. In addition to the substantive offenses, every count in the
20   superseding indictment charges Mr. Rothenberg with aiding and abetting under 18 U.S.C. § 2.
21         More specifics about the individual charges are detailed below.
22                                                ARGUMENT
23         Among the rights in the Sixth Amendment is that “the accused shall…be informed of the nature
24   and cause of the accusation.” U.S. Const. AMEND. VI. Federal Rule of Criminal Procedure 7 states an
25   “indictment…must be a plain, concise, and definite written statement of the essential facts
26   constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). It must “must furnish the defendant with a
27   sufficient description of the charges against him to enable him to prepare his defense, to ensure that
28   the defendant is prosecuted on the basis of facts presented to the grand jury, to enable him to plead

     DEFENDANT’S MOTION TO STRIKE OR FOR BILL OF PARTICULARS
     United States v. Rothenberg, 3:20-CR-266-JST
                                                          1
              Case 3:20-cr-00266-JST Document 86 Filed 09/13/21 Page 3 of 5



 1   jeopardy against a later prosecution, and to inform the court of the facts alleged so that it can
 2   determine the sufficiency of the charge.” United States v. Cecil, 608 F.2d 1294, 1296 (9th Cir. 1979).
 3         A defendant may contest a “defect in the indictment” including “lack of specificity. Fed. R.
 4   Crim. P. 12(b)(3)(B)(iii). Under Rule 7(d), “[u]pon the defendant’s motion, the court may strike
 5   surplusage from the indictment.” Generally, a “bill of particulars cannot save an invalid indictment,”
 6   Cecil, 608 F.2d at 1296, although Rule 7(f) states “the Court may direct the government to file a bill
 7   of particulars.”
 8         As detailed below, this Court should strike surplusage in the superseding indictment or, at a
 9   minimum, direct the government to file a bill of particulars.
10   A.    References to aiding and abetting liability should be stricken in the absence of allegations
           someone else committed the underlying substantive offenses.
11

12         Every single count in the superseding indictment alleges Mr. Rothenberg committed a

13   substantive crime as well as aided and abetted the same crime. Despite alleging an aiding and

14   abetting theory of criminal liability, the indictment does not identify—by name or otherwise—any

15   alleged aiders and abettors. Mr. Rothenberg is not charged with conspiracy and there are no co-

16   defendants listed in the superseding indictment.

17         The “aiding and abetting statute, 18 U.S.C. § 2, provides a means of establishing liability but

18   does not itself define a crime.” Baumann v. United States, 692 F.2d 565, 571–72 (9th Cir. 1982).

19   Nonetheless “to prove liability as an aider and abettor the government must establish beyond a

20   reasonable doubt that the accused had the specific intent to facilitate the commission of a crime by

21   someone else.” United States v. Garcia, 400 F.3d 816, 819 (9th Cir. 2005) (emphasis added). A

22   “defendant can be convicted of aiding and abetting even if a principal is never identified or convicted,

23   so long as the evidence established that the criminal offense was committed by someone.” United

24   States v. Lynch, 437 F.3d 902, 915 (9th Cir. 2006) (quotations and citation omitted). Obviously, a

25   “defendant could not aid and abet himself.” United States v. Yost, 24 F.3d 99, 104 (10th Cir. 1994).

26         Here, the indictment alleges Mr. Rothenberg both committed substantive crimes and aided and

27   abetted those same crimes, necessarily committed by someone else with the specific intent to defraud.

28   See United States v. Ching Tang Lo, 447 F.3d 1212, 1227 (9th Cir. 2006) (elements of aiding and

     DEFENDANT’S MOTION TO STRIKE OR FOR BILL OF PARTICULARS
     United States v. Rothenberg, 3:20-CR-266-JST
                                                          2
              Case 3:20-cr-00266-JST Document 86 Filed 09/13/21 Page 4 of 5



 1   abetting include aider and abettor “had the requisite intent of the underlying substantive offense”).
 2   The government cannot have it both ways. The Ninth Circuit has recognized that a defendant is
 3   entitled to know “the theory of the government’s case.” United States v. Ryland, 806 F.2d 941, 942
 4   (9th Cir. 1986). If Mr. Rothenberg is alleged to have assisted someone else in committed the
 5   underlying offenses, the indictment need identify “that the criminal offense was committed by
 6   someone” other than Mr. Rothenberg. Lynch, 437 F.3d at 915. In the absence of any such allegation,
 7   references to aiding and abetting liability are surplusage and should be stricken.
 8         Alternatively, the government should be directed to file a bill of particulars alleging someone
 9   else committed the underlying substantive offenses and identifying in particular who it alleges Mr.
10   Rothenberg aided and abetted.
11   B.    References to unidentified “certain investors” should be stricken.
12         Counts 5-7 allege a scheme to defraud P LLC. Yet, the indictment alleges Mr. Rothenberg
13   provided information to a third party—identified as D.F.—who in turn provided that information to
14   “potential investors” including P LLC. SI at ¶ 38(a). The phrase “potential investors” should thus be
15   stricken from the superseding indictment. Alternatively, to the extent “potential investors” refers to
16   anyone other than P LLC, the government should be directed to file a bill of particulars identifying
17   who such “potential investors” are so Mr. Rothenberg is able to prepare his defense.
18         Counts 12-15 allege a scheme to defraud “certain potential investors.” SI at ¶¶ 42-43. It
19   identifies several specific investors, including “G Inc. and its directors, B.F. Limited Partnership and
20   its representatives, S.K. and E.J., and R.G. and L.G.” Id. at ¶ 43. Later, however, the superseding
21   indictment makes broader, open-ended allegations that Mr. Rothenberg “represented to at least five
22   investors” and “represented to various individuals and entities” how investments would be used,
23   caused an employee to send documents to “certain potential investors,” “made statements to certain
24   potential investors,” and “later lulled certain investors.” Id. at ¶¶ 44(b), (c), (d), (f). Because the
25   specific wire fraud counts reference G Inc. (count 12), B.F. Limited (count 13), S.K. (count 14), and
26   R.G. (count 15), references to “potential” or “certain” investors should be stricken. Alternatively, the
27   Court should direct the government to provide a bill of particulars as to who these “potential” or
28   “certain” investors are beyond the specifically identified investors referenced in specific wire fraud

     DEFENDANT’S MOTION TO STRIKE OR FOR BILL OF PARTICULARS
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           3
              Case 3:20-cr-00266-JST Document 86 Filed 09/13/21 Page 5 of 5



 1   counts 12-15.
 2         Counts 16-23 allege a scheme to defraud the 2015 fund, the 2016 fund and “certain investors”
 3   in each fund. SI at ¶¶ 46-47. The description of the scheme claims Mr. Rothenberg “induced certain
 4   investors to contribute capital,” “did not use funds provided to RVMC by certain investors” as
 5   intended, and “omitted to tell, and concealed from, certain investors” information. SI at ¶ 48(a), (b),
 6   (d). Like counts 12-15, because the specific wire fraud counts reference specific individuals and
 7   entities—namely, M.A. (count 16), G Inc. (count 17), H Corp. (count 18), D.F.V. Ltd. (count 19),
 8   N.M. (count 20), C Capital (count 21), A Capital (count 22) and K Capital (count 23)—references to
 9   “certain” investors should be stricken. Alternatively, the Court should direct the government to
10   provide a bill of particulars as to who these “certain” investors are beyond the specific identified
11   individuals and entities in specific wire fraud counts 16-23.
12                                               CONCLUSION
13         Mr. Rothenberg respectfully requests strike surplusage in the indictment or, alternatively, direct
14   the government to file a bill of particulars.
15

16
           Dated:    September 13, 2021                        Respectfully submitted,
17
                                                               MOEEL LAH FAKHOURY LLP
18

19
                                                               Hanni M. Fakhoury
20                                                             Attorneys for Michael Rothenberg
21

22

23

24

25

26

27

28

     DEFENDANT’S MOTION TO STRIKE OR FOR BILL OF PARTICULARS
     United States v. Rothenberg, 3:20-CR-266-JST
                                                          4
